UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7934


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE JEROME MACKINS,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:97-cr-00022-MOC-4)


Submitted:   February 26, 2013            Decided:   March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Jerome Mackins, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie   Jerome     Mackins     appeals   the   district   court’s

order   denying   his    18   U.S.C.   § 3582(c)(2)     (2006)   motion   for

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Mackins, No. 3:97-cr-

00022-MOC-4 (W.D.N.C. Oct. 17, 2012).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2